Citation Nr: 0526742	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-22 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for sterility.

2.  Entitlement to service connection for osteoarthritis of 
the hips.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired mental 
disorder, to include dysthymia and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from August 1989 to 
December 1991.  He served in Southwest Asia during the first 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Hartford, 
Connecticut, Regional Office (RO) that denied service 
connection for sterility and for osteoarthritis of the hips.  
The same rating decision denied appellant's request to reopen 
a previously denied claim for service connection for an 
acquired mental disorder.

Appellant requested a videoconference hearing before the 
Board, and a hearing was duly scheduled in March 2004, but 
appellant failed to appear.


FINDINGS OF FACT

1.  There is no competent medical evidence that appellant is 
sterile, or that the claimed sterility is consequent to 
military service.  Appellant was scheduled to undergo a VA 
genitourinary examination in which these questions may have 
been resolved, but he failed without justification to report 
for examination.

2.  Appellant has been competently diagnosed with severe 
osteoarthritis of the right hip and minor osteoarthritis of 
the left hip.  There is no objective evidence that the 
condition began in service or during a presumptive period, 
and no competent medical evidence of nexus between the 
current bilateral hip disorder and appellant's military 
service.

3.  The last final denial of service connection for acquired 
mental disorder (PTSD and dysthymia) for any reason was by 
rating decision in October 1997.  Appellant has submitted no 
new evidence since the October 1997 denial that relates to 
unestablished facts necessary to substantiate entitlement, 
that is not cumulative and redundant to the evidence of 
record at the time of the last prior formal denial, and that 
raises a reasonable possibility of substantiating entitlement 
to the benefits claimed. 


CONCLUSIONS OF LAW

1.  Sterility was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004). 

2.  Osteoarthritis of the hips was not incurred in or 
aggravated by military service, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).

3.  Evidence received since the October 1997 rating decision 
is not new and material, and the claim for service connection 
for an acquired mental disorder, to include PTSD and 
dysthymia, is not reopened.  38 U.S.C.A. § 5108 (West 2005); 
38 C.F.R. §  3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for PTSD (previously adjudicated), 
sterility, and osteoarthritis of the hips was received in May 
2002; the claim was denied by rating decision in October 
2002.  RO sent appellant a VCAA duty-to-assist letter in June 
2002, prior to the rating decision.  The duty-to-assist 
letter did not expressly satisfy the fourth element ("give 
us everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, and the 
Statement of the Case (SOC) in June 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and from those 
private medical providers that appellant identified as having 
potentially relevant evidence for development.  Appellant was 
scheduled to testify before the Board in a videoconference, 
per his request, but he failed without justification to 
appear as scheduled to testify.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
RO appellant was afforded a VA compensation and pension 
examination, both psychiatric and general medical, in October 
1994.  Appellant was scheduled to undergo a VA genitourinary 
examination in support of his claim for sterility, but he 
failed without justification to report for the examination.  
Finally, in specific regard to the PTSD claim, VA is not 
required under the VCAA to provide a medical examination 
unless the claim is first reopened upon receipt of new and 
material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  
The Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.    

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Nothing in 
the record, including the separation physical examination in 
November 1991, shows any indication of an onset of mental 
disorder, genitourinary disorder, or hip disorder in service.

The file contains an initial treatment report by Dr. R.W.C., 
a private chiropractor, showing that appellant received 
treatment for a number of complaints including right hip pain 
in June 1994, with symptoms reportedly beginning in 1991 
(report received by VA in December 2001).  The treatment 
report did not discuss the etiology of the hip condition.  

Appellant underwent a VA general medical examination in 
October 1994.  There is no mention therein of complaint of 
hip pain, or of a genitourinary complaint.  On examination, 
the notation for both musculoskeletal system and 
genitourinary system was "no abnormality was present."

Appellant submitted a claim for service connection for PTSD 
in June 1994.  The claim was denied by a rating decision in 
February 1995; appellant was notified of the denial but did 
not appeal, and the decision became final.  Evidence of 
record at the time of the February 1995 rating decision 
consisted of the following: (1) service medical records; (2) 
appellant's stressor statement received in September 1994; 
(3) VA psychiatric examination dated October 1994, which 
diagnosed chronic PTSD and dysthymia; and, (4) the VA general 
medical examination cited above.  

Subsequent to the February 1995 rating decision RO received 
outpatient treatment records from VAMC Newington for the 
period June 1994 to September 1995.  These records are silent 
in regard to PTSD, hip disorder, or sterility.

In response to RO's request for stressor verification, the 
Environmental Studies Group (ESG) provided documents to RO in 
June 1997 confirming that appellant served in the Persian 
Gulf as a field artillery systems mechanic assigned to the 
4th Battalion, 41st Field Artillery Regiment, which supported 
the 197th Infantry Brigade.  Enclosed were extracts of the 
Summary of Operations of the 197th Infantry Brigade.

Appellant was scheduled for a VA psychiatric examination in 
August 1997 but he failed to report for the examination.

RO reviewed the new evidence from ESG and determined that it 
did not constitute new and material evidence to reopen the 
claim for service connection for PTSD.  RO issued a rating 
decision to this effect in October 1997.  Appellant was 
notified of the decision and did not appeal.  The denial 
accordingly became final.  

Appellant submitted a claim for service connection for right 
and left hip disorder in November 2001.  In support, he 
submitted a radiography report by Eastern Connecticut 
Imaging, a private provider, dated October 2001.  The 
interpreter's impression was advanced degenerative changes 
about the right hip and minor degenerative changes about the 
left hip.

RO issued a rating decision in April 2002 that denied service 
connection for bilateral hip conditions.  

In May 2002, appellant submitted a claim for service 
connection PTSD and for sterility, claimed as consequent to 
exposure to toxins in Southwest Asia.  The same letter 
enclosed two new items of evidence in regard to the claim for 
bilateral hip condition.  One item is a letter from 
chiropractor R.W.C. dated April 2002, stating that R.W.C. was 
still treating appellant.  The second item is a letter from 
Dr. E.J.C., a private physician, dated November 2001.  Dr. 
E.J.C.'s letter states that appellant had onset of his right 
hip pain a year or two previously.  On examination, 
appellant's right leg was approximately 3/8 inch shorter than 
his left leg, and X-ray showed significant osteoarthritis of 
the right hip.  Dr. E.J.C.'s assessment was "significant 
osteoarthritis of the right hip in a relatively young 
individual."

The file contains a letter by Dr. D.C.H., a private 
physician, dated May 2002.  The letter states that Dr. D.C.H. 
had been following appellant for severe arthritis in the 
right hip. The letter states that pain had been ongoing since 
military service and had worsened over subsequent years to 
the point where joint replacement had become advisable.

The file contains a letter from Dr. R.D.R., a urologist in 
private practice, dated July 1999 (received by RO in June 
2002).  The letter states that a previous semen analysis had 
revealed a low sperm count.  Examination showed no 
genitourinary defect.  A second semen analysis was conducted 
in July 1999, which showed an increase in sperm from 5 
million/cc to 53 million/cc.  Dr. R.D.R. recommended that a 
third semen analysis be conducted to verify the apparent 
anomaly.

In August 2002, a letter was received from the private 
chiropractic clinic wherein appellant had been treated.  He 
gave a history of in-service "accident."  Neck pain was 
noted as a result of this accident, as was an opinion that 
this accident predisposed appellant to post-traumatic 
arthritis of the right hip and lumbar spine.

Appellant was scheduled to undergo a VA genitourinary 
examination in September 2002, but he failed to report for 
examination.  

RO issued a rating decision in October 2002 denying service 
connection for sterility, claimed as consequent to exposure 
to toxins.  The same rating decision continued the denial of 
service connection for bilateral hip conditions and denied 
reopening of the claim for service connection for PTSD.

Appellant requested a video hearing before the Board, and a 
hearing was duly scheduled for March 2004.  Appellant did not 
appear to testify as scheduled and did not subsequently 
explain his absence.

III.  Analysis

Entitlement to service connection for sterility

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

In order to show direct causation, there must be: medical 
evidence of a current disability; medical evidence, or in 
some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.   Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  In the 
alternative, service connection may be established by a 
continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).

The first Hickson element is medical evidence of a claimed 
disability.  In this case, there is no such medical evidence.  
The only evidence addressing sterility is an office note by 
urologist R.D.R. showing that appellant had a low sperm count 
in May 1999 and a much higher sperm count in July 1999.  Dr. 
R.D.R. recommended a third semen study to resolve the 
anomaly, but he declined to make any diagnosis or institute 
any treatment.  The first Hickson element is therefore not 
satisfied in regard to the claimed disability.
  
The second Hickson element is medical or lay evidence of an 
in-service injury or disease.  In this case there is no 
evidence of any genitourinary complaint in service, and the 
second Hickson element is not satisfied..  

The third Hickson element is medical evidence of nexus 
between the claimed disability and the claimant's military 
service.  In this case, there is no such evidence.  Appellant 
has stated an opinion that his claimed sterility is 
consequent to exposure to toxins in service, but a layperson 
is not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 10 Vet. 
App. 183, 186 (1997); Grivois v. Brown, 6 Vet. App. 135 
(1994).  It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  There being no 
medical opinion of nexus, the third Hickson element is not 
satisfied.     

The Board notes at this point that appellant was scheduled to 
undergo a VA genitourinary examination in September 2002, in 
which the examiner was instructed to determine whether 
appellant could be currently diagnosed as sterile, and, if 
so, whether medical opinion could establish a nexus between 
that sterility and appellant's military service (the first 
and third Hickson elements).  Appellant did not report for 
the scheduled examination.  When a claimant fails without 
good cause to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(a) (2004).

Given the analysis above, the Board finds that service 
connection cannot be granted for sterility.  In making this 
decision, the Board had considered the "benefit of the doubt 
rule" that when there is a proximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.

Entitlement to service connection for osteoarthritis of the 
hips

As noted above, the Hickson analysis requires (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of an in-service disease or injury, and (3) medical evidence 
of nexus between a claimed disability and the claimant's 
military service.  In addition, presumptive service 
connection is available for arthritis, if it becomes manifest 
to a degree of at least 10 percent or more within one year of 
discharge, even if there was no evidence of arthritis during 
service.  38 C.F.R. § 3.307(a)(3), 3.309 (2004).  

In this case, there is ample competent medical evidence that 
appellant has osteoarthritis of both hips (severe in the 
right, less severe in the left), so the first Hickson element 
is satisfied.  There is no medical or lay evidence of a hip 
injury in service, so the second Hickson element is not 
satisfied.  There is no medical evidence of nexus between 
appellant's current arthritis and his military service, so 
the third Hickson element is not satisfied.

The file contains a letter from Dr. D.C.H., a private 
physician, stating that appellant had been experiencing right 
hip pain ever since his military service.  The Board does not 
consider this letter to be evidence that the condition began 
during the presumptive period or that the condition was 
chronic since discharge.  First, the letter does not state 
the basis for the assertion (i.e., does not show that Dr. 
D.C.H. either personally observed appellant immediately after 
his discharge, or alternatively that Dr. D.C.H reviewed 
medical records showing continuity of symptoms since 
discharge); in assessing evidence such as medical opinions, 
the failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Second, Dr. D.C.H.'s statement is 
contradicted by the November 2001 letter by Dr. E.J.C., which 
stated that appellant had complained of right hip pain "for 
a year or two now" (i.e., since approximately 1998); in the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistence, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Finally, 
absent some other basis for Dr. D.C.H.'s assertion, the 
statement appears to simply be in reliance of appellant's own 
account, and medical evaluation that is merely a recitation 
of veteran's self-reported and unsubstantiated history has no 
probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. 
Brown, 8 Vet. App. 113 (1995.

Similarly, there is a note from a treating chiropractor 
making reference to an in-service "accident" that 
predisposed him to arthritis in the right hip.  This 
determination must be based on history provided by the 
veteran as service medical records do not confirm such 
"accident" nor is there hip pathology denoted in service.  
Thus, this opinion is not taken as competent evidence based 
on the analysis above, and the lack of confirmation based on 
the evidence on file.

Given the analysis above, the Board finds that service 
connection cannot be granted for osteoarthritis of the hips.  
In making this decision, the Board had considered the 
"benefit of the doubt rule" that when there is a proximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5.107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the preponderance of the evidence is against both 
claims and the benefit-of-the-doubt rule does not apply.

New and material evidence: service connection for acquired 
mental disorder

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 7 Vet. 
App. 167, 171 (1996).  The Board will accordingly begin by 
adjudicating the sufficiency of the new evidence received.  
If new and material evidence is presented or secured to a 
disallowed claim the Board can reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2005); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Otherwise, the Board's inquiry must end.

For claims to reopen received on August 29, 2001, and 
thereafter, "new evidence" means existing evidence not 
previously submitted to agency decisionmakers.  "Material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004). 

Newly presented evidence need not be probative of all the 
elements required to award the claim, but need only be 
probative in regard to each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

An unappealed rating decision of February 1995 denied service 
connection PTSD.  An unappealed rating decision of October 
1997 found that new and material evidence had not been 
received and that the claim for service connection for PTSD 
was not reopened.  The rating decision of October 1997 is 
accordingly the last final denial of the claim for any 
reason, and the point at which "new and material evidence" 
is assessed.

Evidence that was considered at the time of the October 1997 
rating decision included the following: (1) service medical 
records; (2) appellant's stressor statement received in 
September 1994; (3) VA psychiatric examination dated October 
1994, which diagnosed chronic PTSD and dysthymia; (4) VA 
general medical examination dated October 1994; (5) 
outpatient treatment records from VAMC Newington for the 
period June 1994 to September 1995; (6) ESG documents 
including the Summary of Operations of the 197th Infantry 
Brigade.

Appellant has submitted no new evidence regarding his claimed 
mental disorder since October 1997.  The Board accordingly 
finds that new and material evidence has not been received, 
and the claim is not reopened.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2005); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  When the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.



ORDER

Service connection for sterility is denied.  Service 
connection for osteoarthritis of the hips is denied.  New and 
material evidence not having been received, the claim for 
service connection for an acquired psychiatric condition, to 
include PTSD and dysthymia, is not reopened.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


